Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9 of U.S. Application 17/410,196 filed on August 24, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Juds et al (USPGPub 20150160272).

    PNG
    media_image1.png
    727
    486
    media_image1.png
    Greyscale

Prior Art: Juds
	
Regarding claim 1, Juds discloses a current sensor (10) comprising: a conductor (12) including a first region (22), a second region (28) , and a third region (26)connecting an end of the first region (right side of 22) and an end of the second region (left side of 26); a first magnetic field sensor (44) configured to receive a magnetic field (Bdc) generated by the conductor in a first direction (Bz1); and a second magnetic field sensor (46) configured to receive the magnetic field in a second direction opposite to the first direction (Bz2 par 31 discloses Bz1 and Bz2 are opposite directions when sensed by the magnetic sensors), wherein: the first magnetic field sensor and the second magnetic field sensor are arranged facing each other with the third region (as shown in fig 1)  interposed between the first magnetic field sensor and the second magnetic field sensor, and a magnetism sensing portion (not fully shown) of each of the first magnetic field sensor and the second magnetic field sensor 9 par 27 discloses multiple type sensors including Halls ,MR, AMR, GMR etc. Therefore there are multiple sensing portions based on the type of sensor) does not overlap with the conductor (claims 16 and fig 1 shows slots 14 and 16 as where the sensors sit. Therefore the magnetism sensing portions does not overlap the conductor). 

Regarding claim 9, Juds discloses wherein each of the first magnetic field sensor and the second magnetic field sensor is a Hall element (par 27 where the sensors are Hall). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Juds et al (USPGPub 20150160272) in view of Jiang et al (USPGPub 20180372810). 
Regarding claim 2, Juds does not fully disclose wherein the conductor is a U-shaped conductor.
However, Jiang discloses wherein the conductor is a U-shaped conductor (par 47 and fig 6 discloses a U- shaped conductor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Juds in view of Jiang because it is known to be flexible and reliable shape to curry current). 

Regarding claim 3, Juds wherein a gap between the first region and the second region is substantially identical to a size of the magnetism sensing portion (par 26 discloses having 26 a certain width and based on the size of the sensing portion has to be larger or smaller for higher accuracy).
Regarding claim 4, Juds wherein the first region and the second region are substantially rectangular in shape (as shown in fig 1 as their regions are rectangular in shape). 

Regarding claim 8, Juds in view of Jiang does not fully disclose wherein a width of the third region is 300 to 500 pm.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Juds in view of Jiang to have a width of the third region is 300 to 500 pm in order to compare the difference to determine current along the conductor. 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: comprising a multi-layer wiring board on which the first magnetic field sensor, the second magnetic field sensor, and an electronic component are mounted, wherein: -11- the multi-layer wiring board includes the conductor and a shielding layer disposed between the conductor and the first and second magnetic field sensors in combination with the other limitations of the claim.

Claims 6 and 7 are also objected as they further limit claim 5. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu et al (USPGPub 20190018046): discloses a current detection with a U-shaped conductor). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868